Appellate Case: 21-6114        Document: 010110659338    Date Filed: 03/18/2022    Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                         Tenth Circuit

                              FOR THE TENTH CIRCUIT                          March 18, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                         No. 21-6114
                                                    (D.C. No. 5:20-CR-00310-R-1)
 JAWON LAQUEZ JONES,                                        (W.D. Okla.)

       Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT *
                          _________________________________

 Before HARTZ, KELLY, and ROSSMAN, Circuit Judges.
                   _________________________________

       Jawon LaQuez Jones pleaded guilty to two counts of being a felon in

 possession of a firearm and received a 180-month prison sentence. He has appealed

 from that sentence despite the appeal waiver in his plea agreement. The government

 now moves to enforce that waiver under United States v. Hahn, 359 F.3d 1315, 1328

 (10th Cir. 2004) (en banc) (per curiam). Mr. Jones’s counsel responds that he is

 aware of no non-frivolous argument for overcoming the waiver and he has moved to

 withdraw. See Anders v. California, 386 U.S. 738, 744 (1967). We gave Mr. Jones

 two weeks to file a pro se response. See id. When we received nothing by that


       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-6114    Document: 010110659338        Date Filed: 03/18/2022    Page: 2



 deadline, we gave him three more weeks. His extended deadline was March 9, 2022,

 but, as of today, the court has received nothing from him. We will therefore decide

 the motion on the current record. 1

       Our first question when faced with a motion to enforce an appeal waiver is

 “whether the disputed appeal falls within the scope of the waiver.” Hahn, 359 F.3d

 at 1325. Here, the waiver embraces every aspect of pretrial proceedings and

 sentencing, with one exception: “If the sentence is above the advisory Guidelines

 range determined by the Court to apply to Defendant’s case, this waiver does not

 include Defendant’s right to appeal specifically the substantive reasonableness of

 Defendant’s sentence[.]” Mot. to Enforce Appellate Waiver, Exhibit 1 (“Plea

 Agreement”) ¶ 16(b). The exception does not apply. Based on Mr. Jones’s extensive

 criminal history, the district court determined that his advisory Guidelines range was

 151 to 188 months. The court then sentenced him to 180 months’ imprisonment

 (90 months as to each count of conviction, to run consecutively). Thus, this appeal

 falls within the waiver’s scope.

       We next ask “whether the defendant knowingly and voluntarily waived his

 appellate rights.” Hahn, 359 F.3d at 1325. Here, the plea agreement states as much,

       1
         In this circuit, the government must file any motion to enforce an appellate
 waiver “within 20 days after: (i) the district court’s notice, pursuant to 10th Cir. R.
 11.1, that the record is complete, or; (ii) the district court’s notice that it is
 transmitting the record pursuant to 10th Cir. R. 11.2.” 10th Cir. R. 27.3(A)(3)(b).
 The district court transmitted the latter notice on December 14, 2021, but the
 government did not file its motion until January 18, 2022. Even so, Mr. Jones does
 not object to the late filing, either through counsel or pro se. We therefore excuse the
 government’s tardiness. See 10th Cir. R. 2.1 (“The court may suspend any part of
 these rules in a particular case on its own or on a party’s motion.”).
                                            2
Appellate Case: 21-6114    Document: 010110659338       Date Filed: 03/18/2022    Page: 3



 see Plea Agreement ¶ 16, and the district court confirmed as much at the change-of-

 plea hearing, see Mot. to Enforce Appellate Waiver, Exhibit 2 at 9.

       Finally, we ask “whether enforcing the waiver would result in a miscarriage of

 justice.” Hahn, 359 F.3d at 1325. We have reviewed the record and can locate no

 latent argument that might satisfy this high standard. We further note that, to the

 extent Mr. Jones might believe he received ineffective assistance of counsel, his

 appeal waiver does not bar him from pursuing a collateral attack on that issue. See

 Plea Agreement ¶ 16(c).

       In sum, we find this appeal falls within Mr. Jones’s appeal waiver and no other

 Hahn factor counsels against enforcement of the waiver. We therefore grant

 counsel’s motion to withdraw, grant the government’s motion to enforce the appeal

 waiver, and dismiss this appeal.


                                            Entered for the Court
                                            Per Curiam




                                            3